 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   DEBORAH P. CASEY,                                 Case No. 1:18-cv-00428-SAB

11                  Plaintiff,                         ORDER REQUIRING DEFENDANT TO
                                                       SUPPLEMENT ADMINISTRATIVE
12           v.                                        RECORD

13   COMMISSIONER OF SOCIAL SECURITY,                  (ECF No. 9)

14                  Defendant.

15

16          Plaintiff Deborah P. Casey filed a complaint on March 28, 2018, challenging the denial

17 of her application for Social Security benefits.      (ECF No. 1.)     On August 13, 2018, the

18 administrative record was filed. (ECF No. 9.) Upon review of the transcript of the February 10,

19 2016 hearing before the administrative law judge, the Court finds that there are pages of the
20 transcript that are missing.

21          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a complete copy of

22 the February 10, 2016 hearing transcript on or before June 28, 2019.

23
     IT IS SO ORDERED.
24

25 Dated:     June 17, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
